Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 1 of 28 Page ID
                                #:33208


 1   NATASHA E. DAUGHTREY (SBN 319975)
 2   NDaughtrey@goodwinlaw.com
     GOODWIN PROCTER LLP
 3   601 South Figueroa Street
 4   41st Floor
     Los Angeles, California 90017
 5   Tel.: +1 213 426 2500
 6   Fax: +1 213 623 1673
 7   Attorneys for Amicus
     Kids in Need of Defense
 8
 9   [Additional counsel listed on signature page]
10
11
12                         UNITED STATES DISTRICT COURT

13                        CENTRAL DISTRICT OF CALIFORNIA

14                                 WESTERN DIVISION

15
16   JENNY FLORES, et al.,                      Case No. 2:85-CV-04544-DMG-AGR
17
                     Plaintiffs,                BRIEF OF AMICI CURIAE OF
18                                              KIDS IN NEED OF DEFENSE ET
19                                              AL. IN SUPPORT OF
           v.                                   PLAINTIFFS’ SUPPLEMENTAL
20                                              MEMORANDUM IN SUPPORT
     WILLIAM BARR,                              OF MOTION TO ENFORCE
21
                                                SETTLEMENT
22                   Defendant.
23
24
25
26
27
28


                                   BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 2 of 28 Page ID
                                #:33209


 1                                            TABLE OF CONTENTS
 2
 3   INTEREST OF AMICI CURIAE ........................................................................... 1

 4   INTRODUCTION .................................................................................................... 1

 5   ARGUMENT............................................................................................................. 3
      I. Congressionally Mandated Basic Protections for Unaccompanied Children
 6       Must Not Be Negated Through Repeated Redeterminations Under the UAC
 7       Definition.......................................................................................................... 3
 8      II. Expansive Exceptions for Emergencies and Influxes Create Loopholes in the
            Final Rule’s Custody Standards. ...................................................................... 8
 9
10      III. The Final Rule Contravenes UACs’ Right to a Bond Redetermination
             Hearing by an Immigration Judge and Undermines Critical Due Process
11           Protections Afforded in Such Hearings.......................................................... 13
12
        IV. The Final Rule Eliminates Critical Terms Providing Third-Party Oversight
13          and Monitoring and Fails to Ensure Compliance with FSA Standards and
            Protections. ..................................................................................................... 17
14
15      V. The Final Rule Advances Incorrect Assumptions about Deterrence to Support
           the Expanded Detention of Children and Families. ....................................... 19
16
17   CONCLUSION ....................................................................................................... 22
18
19
20
21
22
23
24
25
26
27
28
                                                                 i
                                                BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 3 of 28 Page ID
                                #:33210


 1                                          TABLE OF AUTHORITIES
 2
                                                                                                                       Page(s)
 3
     Cases
 4
     First Charter Fin. Corp. v. United States,
 5
        669 F.2d 1342 (9th Cir. 1982) ............................................................................... 5
 6
     Flores v. Lynch,
 7      No. CV 85-4544-DMG (AGRx), 2017 WL 6049373 (C.D. Cal. Jan.
 8      20, 2017) .............................................................................................................. 14
 9   Flores v. Sessions,
        862 F.3d 863 (9th Cir. 2017) ......................................................................... 13, 15
10
11   Horne v. Flores,
       557 U.S. 433 (2009) .............................................................................................. 3
12
     RIL-R v. Johnson,
13
        80 F. Supp. 3d 164 (D.D.C. 2015) ...................................................................... 20
14
     Rufo v. Inmates of Suffolk Cty. Jail,
15      502 U.S. 367(1992) ............................................................................................... 3
16
     United States v. Powers,
17     307 U.S. 214 (1939) .............................................................................................. 5
18   Yates v. United States,
19      135 S. Ct. 1074 (2015) .......................................................................................... 5
20   Statutes
21   Homeland Security Act of 2002, Pub. L. No. 107–296, 116 Stat. 2135
22     (2002)............................................................................................................ passim
23   William Wilberforce Trafficking Victims Protection Reauthorization
24     Act, Pub. L. 110-457 122 Stat. 5044 (2008) ................................................ passim

25   Other Authorities
26   8 C.F.R. § 236.3 ...................................................................................................... 4, 8
27   148 Cong. Rec. S8180 (2002) .................................................................................... 4
28
                                                                  ii
                                                 BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 4 of 28 Page ID
                                #:33211


 1   154 Cong. Rec. S10886 (2008) .................................................................................. 7
 2
     73 Am. Jur. 2d Statutes § 156 ..................................................................................... 5
 3
     Apprehension, Processing, Care, and Custody of Alien Minors and
 4     Unaccompanied Alien Children, 84 Fed. Reg. 44392 (Aug. 23,
 5     2019) (to be codified at 45 C.F.R. § 410)..................................................... passim

 6   Articles
 7   ACF, Fact Sheet: Unaccompanied Alien Children (UAC) Program
 8     (Aug. 8, 2019)
       https://www.hhs.gov/sites/default/files/Unaccompanied-Alien-
 9     Children-Program-Fact-Sheet.pdf ......................................................................... 4
10
     Citizenship and Immigration Services Ombudsman, “Ensuring a Fair
11      and Effective Asylum Process for Unaccompanied Children” (Sept.
        20, 2012),
12
        https://www.dhs.gov/sites/default/files/publications/cisomb-
13      ensuring-fair-asylum-process-for-uac.pdf ............................................................. 7
14   Citizenship and Immigration Services Ombudsman Recommendations,
15      “Ensuring a Fair and Effective Asylum Process for Unaccompanied
        Children” (Apr. 28, 2013) ..................................................................................... 7
16
17   Defense & Human Rights Center Fray Matías de Córdova, Childhood
       Cut Short: Sexual and Gender-based Violence Against Central
18     American Migrant and Refugee Children ........................................................... 19
19   DHS Acting Secretary of Homeland Security Kevin K. McAleenan on
20     the DHS-HHS Federal Rule on Flores Agreement ............................................. 20
21   HEALTH & HUMAN SERVS., Concept and History of Permanency in
22     U.S. Child Welfare,
       https://www.childwelfare.gov/topics/permanency/overview/history/ .................. 8
23
     Miriam Jordan, Judge Orders Swift Action to Improve Conditions for
24     Migrant Children in Texas, N.Y. TIMES (June 29, 2019).................................... 18
25
     Muzaffar Chishti and Sarah Pierce, Migration Policy Institute, Policy
26     Beat, Trump Administration’s New Indefinite Family Detention
27     Policy: Deterrence Not Guaranteed (Sept. 26, 2018) ......................................... 20

28
                                                              iii
                                              BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 5 of 28 Page ID
                                #:33212


 1   Tom K. Wong, Center for American Progress, Do Family Separation
 2     and Detention Deter Immigration? (July 24, 2018),
       https://www.americanprogress.org/issues/immigration/reports/......................... 20
 3
     UNHCR, Children on the Run: Unaccompanied Children Leaving
 4
       Central American and Mexico and the Need for International
 5     Protection (2014), http://www.unhcr.org/56fc266f4.html .................................. 19
 6   USCIS, In-Country Refugee/Parole Processing for Minors in
 7     Honduras, El Salvador and Guatemala (Central American Minors –
       CAM), https://www.uscis.gov/CAM................................................................... 21
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       iv
                                         BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 6 of 28 Page ID
                                #:33213


 1                            INTEREST OF AMICI CURIAE
 2          The Amici Curiae (“Amici”), see Ex. A, serve immigrant and refugee
 3   children who are or have been in the custody of the Department of Homeland
 4   Security (DHS), the Department of Health and Human Services (HHS), or both.
 5   The manner in which DHS and HHS detain, process, treat, and release minors has a
 6   profound impact on children’s abilities to access needed social services, legal
 7   representation, and humanitarian protection. Accordingly, Amici have a
 8   compelling interest in ensuring that the Flores Settlement Agreement (the
 9   “Settlement,” or “FSA”) remains in effect until it is fully and faithfully
10   implemented by regulations. The final rule at issue not only fails to implement the
11   FSA, but actively undermines its purposes and those of other critical federal laws
12   and policies pertaining to children in the US immigration system.
13                                    INTRODUCTION
14          Children who have fled violence, persecution, abandonment, and other harm
15   face enormous challenges upon arriving to the U.S., including healing from a
16   history of trauma while navigating the U.S. immigration system. Protections that
17   recognize the profound vulnerability and distinct needs of children, particularly
18   unaccompanied children, are embodied in the FSA, the William Wilberforce
19   Trafficking Victims Protection Reauthorization Act of 2008 (TVPRA),1 the
20   Homeland Security Act of 2002 (HSA),2 regulations, longstanding agency policies,
21   and the principle of the best interests of the child enshrined in state child welfare
22   law.
23
24
25
     1
26     William Wilberforce Trafficking Victims Protection Reauthorization Act, Pub. L.
     110-457 122 Stat. 5044 (2008) (“TVPRA”).
27   2
       Homeland Security Act of 2002, Pub. L. No. 107–296, 116 Stat. 2135 (2002)
28   (“HSA”).
                                                1
                                    BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 7 of 28 Page ID
                                #:33214


 1         The Settlement calls for the promulgation of final regulations that implement
 2   its “relevant and substantive” terms and are “not inconsistent” with its terms.3
 3   Twenty years after its implementation, and following the enactment of laws and
 4   policies consistent with the Settlement’s goals, Defendants have proposed a final
 5   rule that purports to provide “similar” substantive protections and standards and
 6   satisfy the Settlement’s “basic purpose,”4 while simultaneously calling the
 7   Settlement a “loophole” that needs to be “closed.”5
 8         In fact, the Final Rule contravenes the substance and purpose of the FSA,
 9   while also rolling back protections enshrined in the TVPRA and other substantive
10   policies. Amici will discuss some components of the Final Rule that contradict the
11   Settlement’s language and expose children to harm, contrary to the Settlement’s
12   intent, including: (1) rolling back Congressionally mandated basic protections
13   based on repeated redeterminations of children’s status as “unaccompanied alien
14   children”; (2) the modification and relaxation of standards under which children are
15   held and transferred; (3) the reassignment of bond redetermination hearings from
16   neutral immigration judges to hearing officers within HHS; (4) the erosion of third-
17   party monitoring and oversight; and (5) the erroneous reliance on expanded
18   detention as a means of deterring child migration.
19         In these and other areas, Defendants unilaterally substitute their judgment for
20   that of the Settlement’s drafters and the Court. Tellingly, Defendants view certain
21   public comments expressing concern about inconsistency with the FSA as a reading
22
23   3
       FSA ¶ 9; Dkt. No. 101, Ex. E.
24   4
       Apprehension, Processing, Care, and Custody of Alien Minors and
25   Unaccompanied Alien Children, 84 Fed. Reg. 44392 (Aug. 23, 2019) (to be
     codified at 45 C.F.R. § 410) (“Final Rule”) (emphasis added).
26   5
       “Acting Secretary of Homeland Security Kevin K. McAleenan on the DHS-HHS
27   Federal Rule on Flores Agreement” (Aug. 21, 2019),
     https://www.dhs.gov/news/2019/08/21/acting-secretary-mcaleenan-dhs-hhs-federal-
28   rule-flores-agreement.
                                               2
                                    BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 8 of 28 Page ID
                                #:33215


 1   of the FSA that “would mean that the Government is indefinitely bound by a
 2   decades-old consent decree—a consent decree signed by an Administration no
 3   longer in office, that can never be altered, even through Congress’ sanctioned
 4   method of adopting binding policies through notice and comment rulemaking under
 5   the Administrative Procedure Act.”6 Yet the sanctioned method for departing from
 6   the binding terms of a settlement agreement is not rulemaking, but a motion to this
 7   Court for relief from judgment.7
 8         The discussion that follows reflects only some of the ways in which the Final
 9   Rule not only fails to support termination of the Settlement, but also runs counter to
10   the best interests – in particular, the safety – of unaccompanied children.
11                                 ARGUMENT
12       I.   Congressionally Mandated Basic Protections for Unaccompanied
              Children Must Not Be Negated Through Repeated Redeterminations
13            Under the UAC Definition.
14         The term “unaccompanied alien child” does not appear in the FSA, but was
15   first defined in the HSA, signaling Congress’ concern for minors who enter the U.S.
16   immigration system in that vulnerable status. The term appears in the Final Rule
17   “[b]ecause the HSA and the TVPRA specifically define UACs and impose certain
18   requirements related only to UACs”.8 In 2002, Congress assigned the care and
19   custody of unaccompanied children not to DHS, but to HHS.9 Remarks in the
20   Congressional Record reflect a protective intent: “It would not be appropriate to
21
22   6
       See Final Rule supra n.4 at 44483.
     7
23     See, e.g., Horne v. Flores, 557 U.S. 433, 488 (2009) (discussing Federal Rule of
     Civil Procedure 60(b)(5) as the proper mechanism for the government to seek to
24   modify a consent decree); see also Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S.
25   367, 388 (1992) (stating that if the request rests on changes in law, the movant must
     demonstrate that such changes in law have made “one or more of the obligations
26   placed upon the parties . . . impermissible,” or “make legal what the decree was
27   designed to prevent.”).
     8
       See Final Rule supra n.4 at 44412.
28   9
       See HSA supra n.2 at § 462 (b)(1); see also 6 U.S.C. § 279(b)(1).
                                               3
                                    BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 9 of 28 Page ID
                                #:33216


 1   transfer this responsibility to a Department of Homeland Security. . . ORR has
 2   decades of experience working with foreign-born children, and ORR administers a
 3   specialized resettlement program for unaccompanied refugee children.”10
 4         Building on this foundation, the TVPRA mandated a set of basic safeguards
 5   relating to children’s apprehension, screening, custody, processing, adjudication,
 6   and services during and after federal custody – all keyed to the statutory UAC
 7   definition, as Defendants repeatedly note (e.g., 84 Fed. Reg. 4412, 4427, 44491).
 8   Defendants emphasize that “[UAC] status could change if an individual turns
 9   18…or is placed with a legal guardian”,11 but the fact of having arrived in the U.S.
10   at a given time in a vulnerable status does not change. This Court must presume
11   that Congress, too, understood that a child’s age advances, and that the care of a
12   parent or legal guardian is not only possible, but a desirable goal. It does not follow
13   therefrom that Congress contemplated interruption of the protections it conferred on
14   UAC. In decreeing that “[a]n alien who is no longer a UAC is not eligible to
15   receive legal protections limited to UACs”12, the presumption that such a limitation
16   exists is unwarranted.
17         Fundamental to its statutory scheme, Congress commanded every federal
18   agency (DHS included) to notify HHS of the presence or suspected presence of a
19   UAC within 48 hours, and transfer UACs to HHS within 72 hours.13 Congress
20   thereby charged DHS with the duty to determine whether a child the Department
21   encounters is or may be a UAC, but did not specify any authority to rescind such a
22   determination. Thus, by congressional design, a vast majority of UAC who
23   encounter DHS are promptly identified as such,14 triggering measures to enhance
24
     10
25      148 Cong. Rec. S8180 (2002) (letter from Sen. Lieberman & Sen. Thompson).
     11
        See Final Rule supra n.4 at 44491.
26   12
        See 8 C.F.R. § 236.3(d); Final Rule supra n.4 at 44526, 44531 (emphasis added).
     13
27      See TVPRA supra n.1 at § 235(b)(2)(3); 8 U.S.C. § 1232(b)(2), (3).
     14
        See ACF, Fact Sheet: Unaccompanied Alien Children (UAC) Program (Aug. 8,
28   2019) https://www.hhs.gov/sites/default/files/Unaccompanied-Alien-Children-
                                               4
                                    BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 10 of 28 Page ID
                                #:33217


  1   child safety and reduce some of the barriers to a child’s meaningful participation in
  2   the immigration system. Among these measures are the right to removal
  3   proceedings under INA § 240,15 access to counsel “to the greatest extent
  4   practicable,”16 safety assessments by ORR before UACs are released from federal
  5   custody,17 availability of child advocates,18 and voluntary departure at no cost to the
  6   UAC.19
  7         That these and other TVPRA protections must persist beyond a change in
  8   UAC status is evident in multiple ways:
  9          The simplest example is that several TVPRA protections for UAC were
 10             enacted and/or codified under the heading “Permanent protection for
 11             certain at-risk children.”20
 12          Some UAC protections, by their nature, would be of little or no value if
 13             interrupted prematurely. It is impermissible to construe a statute in a way
 14             that renders any of its terms ineffective.21 Thus, for example, the statutory
 15
 16   Program-Fact-Sheet.pdf (“UAC are referred to ORR by another federal agency,
 17   usually the Department of Homeland Security (DHS). Most children are placed into
      ORR care because they were apprehended by immigration authorities while trying
 18   to cross the border…”).
      15
 19      See TVPRA supra n.1 at § 235(a)(5)(D), 8 U.S.C. § 1232(a)(5)(D). This allows
      children who may otherwise be subject to expedited removal to pursue relief from
 20   removal before an immigration judge.
      16
 21      Id. at § 235(c)(5).
      17
         Id. at § 235(c)(3).
 22   18
         Id. at § 235(c)(6).
      19
 23      Id. at § 235(a)(5).
      20
         Id. at § 235(d). See Yates v. United States, 135 S. Ct. 1074, 1083 (2015)
 24   (recognizing that although statutory “headings are not commanding,” they may
 25   provide important “cues” about congressional intent).
      21
         See United States v. Powers, 307 U.S. 214, 217 (1939) (“There is a presumption
 26   against a construction which would render a statute ineffective or inefficient, or
 27   which would cause grave public injury or even inconvenience.”); First Charter Fin.
      Corp. v. United States, 669 F.2d 1342, 1350 (9th Cir. 1982) (“Construction which
 28   gives effect to all of the words of a statute or regulation is preferred over an
                                                 5
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 11 of 28 Page ID
                                #:33218


  1            exemption for UAC from the one-year filing deadline for asylum22 must
  2            not be read in such a way that the one-year bar could be reinstated against
  3            a child later determined to be “no longer a UAC” on the eve of expiration
  4            of the one-year time limit, or even after.
  5          Other TVPRA provisions protect children over a period of time that may
  6            extend past release to a parent or the child’s 18th birthday. The TVPRA
  7            states that HHS “shall conduct follow-up services, during the pendency of
  8            removal proceedings, on children for whom a home study was conducted
  9            and is authorized to conduct follow-up services in cases involving
 10            children . . . who could benefit from ongoing assistance” – but does not
 11            specify that residing with a parent severs such services.23
 12          Stripping away UAC protections when UAC status changes would create
 13            counterproductive incentives. For example, a child applying for asylum
 14            after a “redetermination” would face an adversarial hearing in
 15            immigration court.24 This is not conducive to the child’s participation in
 16            the process and may compound past trauma. The pressure of an
 17            impending “redetermination” could thus incentivize a UAC to hurriedly
 18            file an asylum application, narrating painful and traumatic events in detail,
 19            but without assistance and adequate social services support. This lack of
 20            support and preparation will diminish the child’s claim and increase
 21            system inefficiencies.
 22
 23
      interpretation which renders some of the statute or regulation ineffective.”); 73 Am.
 24   Jur. 2d Statutes § 156 (“A statute should not be construed in such manner as to
 25   render it partly ineffective or inefficient if another construction will make it
      effective.”).
 26   22
         See TVPRA supra n.1 at § 235(d)(7).
      23
 27      Id. at § 235(c)(3)(B).
      24
         Cf. 8 U.S.C. § 1158(b)(3)(C) (USCIS has initial jurisdiction over an asylum
 28   application filed by a UAC).
                                                6
                                    BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 12 of 28 Page ID
                                #:33219


  1          The TVPRA protections were adopted “to protect children . . . who have
  2   escaped traumatic situations such as armed conflict, sweatshop labor, human
  3   trafficking, forced prostitution and other life threatening circumstances” and to
  4   fulfill “a special obligation to ensure that these children are treated humanely and
  5   fairly.”25 The corresponding vulnerabilities do not end when a child turns 18 or
  6   reunites with a parent -- and most often persist throughout the long trajectory of an
  7   immigration case. As explained in 2012 by the CIS Ombudsman, the “TVPRA’s
  8   procedural and substantive protections were designed to remain available to UACs
  9   throughout removal proceedings, housing placement, and the pursuit of any
 10   available relief.”26
 11          In the asylum context, DHS initiated a practice of multiple redeterminations
 12   under the UAC definition soon after the TVPRA took effect.27 That approach
 13   undermined efficiency, uniformity, and predictability, and forced asylum officers to
 14   make assessments not within their expertise, as reported by the CIS Ombudsman
 15   following a study and extensive stakeholder input.28 The agency reversed the
 16   practice after four years.29 Yet in the Final Rule, both agencies adopt a policy of
 17   multiple redeterminations.30 Such serial redeterminations would entail repetitive
 18
 19   25
         154 Cong. Rec. S10886 (2008).
 20   26
         Office of the Citizenship and Immigration Services Ombudsman, “Ensuring a
 21   Fair and Effective Asylum Process for Unaccompanied Children” (Sept. 20, 2012),
      https://www.dhs.gov/sites/default/files/publications/cisomb-ensuring-fair-asylum-
 22   process-for-uac.pdf.
      27
 23      See Joseph E. Langlois, Implementation of Statutory Change Providing USCIS
      with Initial Jurisdiction over Asylum Applications Filed by Unaccompanied Alien
 24   Children” (March 25, 2009) at 4-5.
      28
 25      See Office of the Citizenship and Immigration Services Ombudsman supra n.26.
      29
         Lori Sciallaba, Responses to Citizenship and Immigration Services Ombudsman
 26   Recommendations, “Ensuring a Fair and Effective Asylum Process for
 27   Unaccompanied Children” (Apr. 28, 2013).
      30
         8 C.F.R. § 236.3(d)(1) (DHS will determine status “at the time of encounter or
 28   apprehension and prior to the detention or release of such alien”); see Final Rule
                                                7
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 13 of 28 Page ID
                                #:33220


  1   questioning of children during a time when they are detained and vulnerable.
  2   Children could be reclassified one or more times, potentially leading to changes in
  3   custody and sowing uncertainty in case timelines and legal decision-making. These
  4   consequences are contrary to the goals of the FSA and violate well-accepted
  5   principles of child protection which prioritize stability and permanency.31
  6         DHS states that its Final Rule on UAC determinations offers “greater fidelity
  7   to the laws affording special legal protections to UACs.”32 Yet the rule utilizes
  8   redeterminations under the UAC definition in a manner that would strip children of
  9   critical protections, including the right to hearings better suited to their age and
 10   capacities. Instead of deploying a new rule to “allow immigration officers to re-
 11   evaluate a child’s UAC status at each encounter,”33 Defendants should implement
 12   the durable protections Congress offered.
 13       II.   Expansive Exceptions for Emergencies and Influxes Create
 14             Loopholes in the Final Rule’s Custody Standards.
 15         Regarding the treatment of children immediately following apprehension, the
 16   FSA directs the Government to transfer minors from initial custody to a licensed
 17   program within three to five days of apprehension.34 Among the limited
 18
 19
      supra n.4 at 44455 (“HHS will continuously evaluate whether an individual is a
 20   UAC”).
      31
 21      See, e.g., Children’s Bureau, Admin. for Children & Families, U.S. DEP’T OF
      HEALTH & HUMAN SERVS., Concept and History of Permanency in U.S. Child
 22   Welfare, https://www.childwelfare.gov/topics/permanency/overview/history/
 23   (noting that “issues related to permanency” were explicitly included in federal
      legislation for the first time in the 1997 Adoption and Safe Families Act, which
 24   “connected safety and permanency by demonstrating how each factor was
 25   necessary in achieving overall child well-being”).
      32
         See Final Rule supra n.4.
 26   33
         Id. at 44426.
      34
 27      This transfer must be made within three days, if a licensed program is available
      in the district in which the child was apprehended, and within five days, if not. See
 28   FSA supra n.3 at ¶ 12.
                                                  8
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 14 of 28 Page ID
                                #:33221


  1   exceptions to this FSA requirement are cases of “influx” or “emergency,” during
  2   which the time limits are relaxed and children must be transferred to a licensed
  3   program “as expeditiously as possible.”35
  4          With respect to “unaccompanied alien children,” the TVPRA requires
  5   transfer from DHS to HHS within 72 hours, barring “exceptional circumstances.”36
  6   HHS must then “promptly” place the child “in the least restrictive setting that is in
  7   the best interest of the child.”37 Thus, in transferring an unaccompanied child, DHS
  8   and HHS must meet the TVPRA’s more rigorous timelines, rather than those of the
  9   FSA.
 10                a. The Final Rule’s Outdated Definition of Influx Allows
                      Defendants to Continuously Operate Under Relaxed Standards,
 11                   Contrary to the Best Interests of Children.
 12          The Final Rule justifies departures from various FSA provisions as
 13   “respond[ing] to changed factual and operational circumstances,”38 yet selectively
 14   retains the FSA’s fixed definition of “influx,” defined as having “more than 130
 15   minors eligible for placement in a licensed program . . . including those who have
 16   been so placed or are awaiting such placement.”39 We urge the Court to consider
 17   the number 130 in relation to the number of unaccompanied children in custody at
 18   the time of the FSA’s approval, when contemplating what number would constitute
 19   an influx today.
 20          Since 1997, arrivals of unaccompanied minors and families have increased,
 21   and the Government’s operations and capacity have grown dramatically in
 22
 23
 24
      35
 25      Id. at ¶ 12A(3).
      36
         See TVPRA supra n.1, 8 U.S.C. § 1232(b)(3).
 26   37
         Id., 8 U.S.C. § 1232(c)(2)(A).
      38
 27      See, e.g., Final Rule supra n.4 at 44397, 44393.
      39
         See FSA supra n.3 at ¶ 12B; see also Final Rule supra n.4 at §§ 236.3(b)(10),
 28   410.101, 410.202(a)(3), 410.202.
                                                  9
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 15 of 28 Page ID
                                #:33222


  1   response.40 CBP has created several centralized processing centers for migrants,
  2   including two facilities in Texas for unaccompanied children and families.41 HHS
  3   notes that it “maintains the ability to rapidly set-up, expand, or contract influx
  4   infrastructure and services as needed.”42
  5         Despite these developments, the Final Rule relieves both Departments from
  6   strict compliance with the FSA’s time periods, effectively permitting Defendants to
  7   operate under the FSA’s more flexible standards for influx continuously.
  8   Consequently, the agencies may delay the transfer of children to licensed facilities
  9   better suited to provide appropriate care.
 10         DHS asserts that it “makes sense” to retain the fixed “influx” definition,
 11   given its inclusion in the FSA, that it “remains relevant to current operational
 12   realities,” and in light of “the need for DHS to have additional flexibility when it is
 13   dealing with anything other than a very small and manageable number of minors in
 14   its care.”43 Yet elsewhere in the Final Rule, DHS repeatedly emphasizes the need
 15
 16
 17
 18
 19
 20
      40
 21      See Final Rule supra n. 4 at 44423 (“CBP encountered 107,498 minors and
      UACs in FY 2018. Additionally, in May of 2019, the USBP apprehended 11,507
 22   UACs along the southwest border along with 84,532 family units (accompanied
 23   minors and their parents). . . .Thus, these numbers show that CBP regularly has
      more than 130 minors and UACs in custody eligible for placement in a licensed
 24   facility.”).
      41
 25      See Dkt. No. 625 at 13-14 (Second Report of the Independent Monitor discussing
      the central processing center known as Ursula and a new processing center near the
 26   Donna port of entry that is specifically designed for children and families and
 27   became operational on May 2, 2019).
      42
         See Final Rule supra n.4 at 44453.
 28   43
         Id. at 44423.
                                               10
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 16 of 28 Page ID
                                #:33223


  1   to modify the FSA, for example, to allow longer detention of children with
  2   families,44 again citing “operational realities.”45 DHS cannot have it both ways.
  3         In both examples, DHS interprets the FSA’s terms to accord with the
  4   Government’s policy priorities, preferences, and convenience.46 From authority to
  5   self-license family detention facilities to the codification of a continuous influx, the
  6   Final Rule provides Defendants with broad discretion to dispense with the FSA’s
  7   requirements as they see fit.
  8         Assurances that “CBP makes efforts to transfer all individuals, especially
  9   minors, out of CBP facilities as expeditiously as possible, and generally within 72
 10   hours”47 are aspirational statements that lack binding force. They pale in light of
 11   Plaintiffs’ counsel’s recent motion documenting children spending weeks in CBP
 12   custody in unsanitary conditions, without access to adequate food, water,
 13   toothbrushes, and soap.48 The Final Rule grants HHS greater flexibility to hold
 14   children for longer periods in large-scale influx facilities rather than licensed
 15   shelters. This rule change follows inadequate efforts to prepare for large numbers
 16   of unaccompanied children over several years.
 17
 18
 19   44
         See id. at 44398 (“[B]y modifying the literal text of the FSA (to the extent it has
 20   been interpreted to apply to accompanied minors) in limited cases to reflect and
 21   respond to intervening statutory and operational changes, DHS ensures that it
      retains discretion to detain families, as appropriate and pursuant to its statutory and
 22   regulatory authorities, to meet its enforcement needs, while still providing
 23   protections to minors that the FSA intended.”).
      45
         See, e.g., id. at 44423, 44428, 44502, 44504, 44520, 44525.
 24   46
         HHS states that “[f]or the purposes of continuity of joint operations and for the
 25   reasons DHS explains above, HHS adopts the same definition of influx.” Id. at
      44453.
 26   47
         Id. at 44464.
      48
 27      See generally Dkt. No. 572-1 (Plaintiffs’ Mem. of Points & Auths. in Support of
      Plaintiffs’ Ex Parte Application for a Temporary Restraining Order and Order to
 28   Show Cause).
                                                11
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 17 of 28 Page ID
                                #:33224


  1                  b. The Final Rule’s Broad Definition of “Emergency” Provides
  2                     Undue Discretion to Relax FSA Standards.

  3         The Final Rule broadens the FSA’s definition of “emergency” from an act or

  4   event that prevents placement in a licensed program in the given time period to

  5   encompass an act or event “that prevents timely transport . . . of minors or impacts

  6   other conditions provided by” the Final Rule.49 Despite this change, DHS contends

  7   that its definition “does not depart from how the FSA defines an emergency act or

  8   event,” but “recognizes that, in rare circumstances, an emergency may arise,

  9   generally unanticipated, that affects more than just the transfer of a minor from one

 10   facility to another.”50 Yet the modified exception provides little clarity about the

 11   circumstances that might trigger a departure from the FSA’s requirements and the

 12   ways in which conditions for children may be affected.51 Indeed, in describing the

 13   change DHS concedes that “the rule’s definition of ‘emergency’ . . . may create

 14   adequate cause to depart from any provision of § 236.3, not just the transfer

 15   timeline.”52

 16         As with the exception for influx, Defendants provide themselves great

 17   latitude to depart from the FSA’s minimum standards.53 In so doing, they prioritize

 18   operational efficiency above the safety of children. The FSA, with its core focus on

 19
 20
      49
 21      See Final Rule supra n.4 at 44526 §§ 236.3(b)(5), 410.101 (emphasis added).
      50
         Id. at 44413 (emphasis added).
 22   51
         DHS provides as examples an electrical failure, during which air conditioning
 23   may break and temperature might temporarily be affected, or a medical emergency,
      during which meals for minors may be temporarily delayed while urgent medical
 24   care is provided to a child. Final Rule supra n.4 at 44413-14.
      52
 25      Id. at 44512.
      53
         For example, the Final Rule states that CBP records any emergency situations
 26   requiring the temporary suspension of FSA requirements in its electronic systems
 27   of records and “[t]o the extent it is able, CBP also maintains a sufficient stockpile
      of supplies, such as snacks, at its facilities to ensure that there are sufficient
 28   supplies available in an emergency situation.” Id. at 44414.
                                               12
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 18 of 28 Page ID
                                #:33225


  1   ensuring all minors in government custody are treated with “dignity, respect and
  2   special concern for their particular vulnerability as minors,” demands far more.54
  3        III.   The Final Rule Contravenes UACs’ Right to a Bond Redetermination
  4               Hearing by an Immigration Judge and Undermines Critical Due
                  Process Protections Afforded in Such Hearings.
  5
  6           The FSA provides that “[a] minor in deportation proceedings shall be
  7   afforded a bond redetermination hearing before an immigration judge in every case,
  8   unless the minor indicates on the Notice of Custody Determination form that he or
  9   she refuses such a hearing.”55 Minors can appeal adverse bond redetermination
 10   decisions to the Board of Immigration Appeals and then to a federal Court of
 11   Appeals.
 12           Final Rule § 410.810 removes bond redetermination hearings for UAC from
 13   the purview of an immigration judge and vests responsibility for the hearings with
 14   “an independent hearing officer employed by HHS.”56 As discussed below, HHS’
 15   justifications for this departure from the Settlement are unsound.57
 16           First and foremost, the Ninth Circuit held that the right to a bond hearing
 17   before an immigration judge as articulated in the FSA is consistent with and
 18   authorized by INA § 236, which gives the Attorney General authority (delegated to
 19   immigration judges in the regulations) to exercise discretion to release a detained
 20   alien on bond.58 Neither the bond authority vested in immigration judges pursuant
 21   to INA § 236 nor a UAC’s right to a bond hearing before an immigration judge was
 22   revoked when the HSA assigned HHS responsibility for the care and placement of
 23
 24   54
         See FSA supra n.3 at ¶ 11.
      55
 25      Id. at ¶ 24A (emphasis added).
      56
         See 45 CFR § 410.810.
 26   57
         See Final Rule supra n. 4 at 44476, 44478.
      58
 27      See Flores v. Sessions, 862 F.3d 863, 867 (9th Cir. 2017) (affirming the district
      court’s opinion in Flores v. Lynch, No. CV 85-4544-DMG-AGRx, 2017 WL
 28   6049373 (C.D. Cal. Jan. 20, 2017)).
                                                13
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 19 of 28 Page ID
                                #:33226


  1   UACs.59 Furthermore, “nothing in the TVPRA specifically states that it intended to
  2   cover the whole immigration scheme for unaccompanied minors” and the threshold
  3   question of “whether the child should be detained in the first place […] is for an
  4   immigration judge at a bond hearing to decide.”60 Furthermore, “the HSA and the
  5   TVPRA contain no indication that they are intended to encompass the entire
  6   immigration framework for unaccompanied minors” and the threshold question of
  7   “whether the child should be detained in the first place […] is for an immigration
  8   judge at a bond hearing to decide.”61 Reassigning it to HHS is an impermissible
  9   departure from FSA ¶ 24A.
 10                a. HHS’ Child Welfare Expertise Does Not in Itself Eliminate the
 11                   Risk of Prolonged Detention of UACs in HHS Custody.
 12
            HHS asserts that as a policy matter it should assume responsibility over bond
 13
      hearings for children in its custody because it is an agency with expertise in child
 14
      welfare best practices.
 15
            In practice and as contemplated in the Final Rule, § 410.810 is primarily
 16
      applicable to children held in more restrictive secure or “medium-secure” settings,
 17
      who have been found to present a flight risk or danger to self or others.62 Last year,
 18
      the Ninth Circuit found that certain HHS practices applicable to children in staff-
 19
 20   59
         Id.
      60
 21      Flores v. Lynch, No. CV 85-4544-DMG-(AGRx), 2017 WL 6049373, at *4 (C.D.
      Cal. Jan. 20, 2017).
 22   61
         Flores v. Sessions, 862 F.3d at 876; Flores v. Lynch, No. CV 85-4544-DMG-
 23   AGRx, 2017 WL 6049373 (C.D. Cal. Jan. 20, 2017) *12.
      62
         See Final Rule supra n.4 at 44477. HHS’ assertion that “ORR custody of UACs
 24   is not the equivalent of civil detention or immigration detention” is misleading.
 25   The conditions and restrictions imposed on a child’s liberty in secure facilities and
      some medium-secure facilities mirror those of other civil, immigration and juvenile
 26   detention contexts. For example, the secure facilities currently contracted by HHS
 27   are also contracted by state juvenile detention authorities to detain juveniles
      adjudicated of offenses by state authorities, and share programming, security
 28   procedures, and staff.
                                               14
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 20 of 28 Page ID
                                #:33227


  1   secure and secure placements prolonged children’s detention and violated the FSA -
  2   -for example, making such placements for reasons not permitted by the FSA; failure
  3   to provide written notice of the reasons for such a placement; failure to comply with
  4   state child welfare laws regarding the administration of psychotropic medications;
  5   and failure to make and record prompt and continuous efforts to release children
  6   found not to present a danger or flight risk.63
  7           Amici regularly provide legal services to UACs who are or have been held in
  8   restrictive placements including staff-secure or secure facilities, in some cases for
  9   many months or over a year. They witness first-hand the deleterious effects on
 10   children of restrictive placement for any period of time – which worsen when
 11   custody is prolonged. For many children in secure and staff-secure detention, past
 12   trauma is compounded by the conditions of restrictive custody. Detention fatigue
 13   can negatively impact functions like memory and decision-making, which in turn
 14   can impede the progression of their legal immigration case.
 15           HHS’ social and child welfare expertise does not in itself adequately protect
 16   against the risk that children in custody may be subject to prolonged detention in
 17   violation of the FSA. As the Ninth Circuit held, the bond hearing provision at
 18   FSA ¶ 24A ensuring that children can challenge their detention before an
 19   immigration judge is a “fundamental protection guaranteed to unaccompanied
 20   minors.”64 Departing from this fundamental protection unequivocally violates the
 21   FSA.
 22                  b. The Final Rule Erodes Due Process Protections Required by
                        the FSA, Including UACs’ Right to Have Their Detention
 23                     Reviewed by a Neutral Adjudicator Outside HHS.
 24           Defendants assert that the new hearings before an independent hearing
 25   officer would provide “substantively the same functions as bond hearings under
 26
 27
      63
           See See https://youthlaw.org/wp-content/uploads/1997/05/Flores-MTE-order.pdf.
 28   64
           Flores v. Sessions, 862 F.3d 863, 867 (9th Cir. 2017).
                                                15
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 21 of 28 Page ID
                                #:33228


  1   paragraph 24A of the FSA[.]”65 The Final Rule accommodates just one of the
  2   numerous concerns of commenters by placing the initial burden of production on
  3   HHS to show that a child presents a danger to the community or is a flight risk,
  4   before the burden shifts to the child to show otherwise by a preponderance of the
  5   evidence.66 But of particular concern is that the rule is devoid of any burden on
  6   HHS to also establish in the context of such hearings that the designated placement
  7   is in fact the least restrictive setting in the child’s best interest, which the FSA
  8   mandates when a child is placed or remains in secure detention.67 The Ninth
  9   Circuit emphasized that in addition to providing children the right to challenge the
 10   basis of HHS’ denial of release, a critical function of bond hearings is also to
 11   provide children the right to challenge the basis for their continued placement in
 12   secure detention.68
 13         The Final Rule also fails to adequately address the due process concerns that
 14   arise when the same agency that denies a child’s release due to a finding that he or
 15   she presents a danger to the community or is a flight risk is the agency charged with
 16   reviewing that decision. Supplanting the right to a bond hearing before an
 17   immigration judge with an internal agency hearing process provides HHS undue
 18   latitude to erode children’s rights as both the decision-maker and adjudicator.
 19
 20
      65
 21      See Final Rule supra n.4 at 44478.
      66
         Final Rule supra n.4 at §410.810(b); in contrast, the Proposed Rule placed the
 22   sole burden on the UAC to show by a preponderance of the evidence that he or she
 23   will not be a danger to the community or flight-risk.
      67
         See FSA supra n.3 at ¶ 21, 23; Exhibit E(2)(i).
 24   68
         See Flores v. Sessions, 862 F.3d at 868 (“For those minors in secure detention,
 25   bond hearings additionally provide an opportunity to contest the basis of such
      confinement. For example, the TVPRA allows children to be placed in secure
 26   detention facilities only if they pose a safety risk to themselves or others, or have
 27   committed a criminal offense. Providing unaccompanied minors with the right to a
      hearing under Paragraph 24A therefore ensures that they are not held in secure
 28   detention without cause.”).
                                                16
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 22 of 28 Page ID
                                #:33229


  1              Additionally, § 410.810 significantly hinders UACs’ access to appellate
  2   review of adverse agency decisions. Under that section, a UAC will be able to seek
  3   judicial review of an adverse hearing decision only after he or she has exhausted
  4   HHS’ internal administrative appeals process,69 but notably, there is no time period
  5   within which the agency must issue a final decision. It is foreseeable that a UAC
  6   who appeals to the Assistant Secretary may wait many weeks or months for a
  7   decision, thereby extending his or her stay in restrictive custody before he or she is
  8   able to seek judicial review.70
  9              Replacing bond hearings with an internal HHS hearing process also may
 10   limit UACs’ access to counsel in those proceedings. Under the current framework
 11   of legal services for UACs in HHS custody, HHS funds legal service providers for
 12   representation of children before the Department of Justice. But representation by
 13   HHS-funded legal service providers in internal HHS proceedings may present
 14   inherent conflicts and interfere with UAC’s ability to obtain counsel.
 15              In sum, § 410.810 impermissibly dilutes the critical protection of a bond
 16   hearing before an immigration judge, as provided by FSA ¶ 24A. HHS’
 17   justifications for supplanting this right with an internal agency process are deficient,
 18   and the Final Rule does not adequately safeguard against the risk that UACs in
 19   HHS’ most restrictive placements will be subject to prolonged detention.
 20        IV.      The Final Rule Eliminates Critical Terms Providing Third-Party
 21                 Oversight and Monitoring and Fails to Ensure Compliance with FSA
                    Standards and Protections.
 22
 23
 24   69
         The Final Rule allows a UAC to lodge an appeal within 30 days to the Assistant
 25   Secretary of the Administration for Children and Families. See Final Rule supra
      n.4 at § 410.810 (e).
 26   70
         In cases involving children who are close to aging out of HHS custody, judicial
 27   review of an HHS determination that he or she presents a danger to the community
      or is a flight risk is time-sensitive because it generally impacts consideration by
 28   DHS of a child’s eligibility release on recognizance by DHS upon turning 18.
                                                  17
                                        BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 23 of 28 Page ID
                                #:33230


  1         In the Final Rule, DHS purports to implement a policy to “help ensure that
  2   all DHS facilities satisfy applicable standards at all times,” but states that the
  3   Monitoring procedures codified in § 236.3(o) are intended “to assist in its own
  4   internal monitoring” and refer to “an internal agency practice.”71 Problematically,
  5   the Final Rule dispenses with many of the FSA’s third-party monitoring and
  6   oversight provisions on the dubious grounds that “they were included to guide the
  7   operation of the agreement itself and, as such, are not relevant or substantive terms
  8   of the FSA.”72 This argument is unavailing.
  9         Contrary to Defendants’ assertions, the FSA’s monitoring provisions are at
 10   the very heart of the Parties’ Agreement. As evidenced by the history of the case,
 11   Plaintiffs’ repeated motions to enforce compliance with the Agreement, and the
 12   recent appointment of an Independent Monitor to oversee compliance with this
 13   Court’s orders, the FSA’s monitoring provisions are both plainly substantive and of
 14   enduring relevance and importance. The omission of these important safeguards in
 15   the Final Rule is fatal to Defendants’ effort to terminate the FSA.
 16         As recently as June of this year, this Court ordered an Independent Monitor
 17   to take action to remediate conditions at Border Patrol facilities in Texas, where
 18   Plaintiffs’ counsel had reported children being held in unsanitary and frigid
 19   conditions, with insufficient food and clothing, and no access to soap, showers, or
 20   toothbrushes.73 These circumstances are particularly troubling in light of the death
 21
 22   71
         See Final Rule supra n.4 at 44450.
      72
 23      Id. at 44449. Although the Final Rule provides for third-party auditing of DHS’
      family detention facilities where state licensing is unavailable, audits would be
 24   limited to an evaluation of DHS’ compliance with its own standards, and DHS
 25   would select and employ the auditor evaluating the agency’s compliance.
      73
         Miriam Jordan, Judge Orders Swift Action to Improve Conditions for Migrant
 26   Children in Texas, N.Y. TIMES (June 29, 2019),
 27   https://www.nytimes.com/2019/06/29/us/migrant-children-detention-texas.html;
      Dkt. No. 572-1 (Plaintiffs’ Ex Parte application for Temporary Restraining Order as
 28   to Why a Preliminary Injunction and Contempt Order Should not Issue).
                                                18
                                      BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 24 of 28 Page ID
                                #:33231


  1   of seven children while in or after being in the Government’s custody since Spring
  2   2018.74
  3              The ability of Plaintiffs’ counsel to interview children in the Government’s
  4   custody in a confidential manner has been critical to identifying violations of the
  5   FSA and to seeking remedial action to ensure children are afforded the rights and
  6   treatment that the FSA requires. Internal monitoring, as provided by the Final Rule,
  7   is wholly inadequate to ensure compliance with the FSA’s terms, and moreover,
  8   fails to acknowledge the natural difficulty children would face in expressing
  9   concerns to Government officials—while detained and without counsel--about their
 10   treatment by the very authorities detaining them. Faithful implementation of the
 11   FSA’s terms demands that the Agreement’s third-party monitoring provisions be
 12   given full effect.
 13         V.      The Final Rule Advances Incorrect Assumptions about Deterrence to
 14                 Support the Expanded Detention of Children and Families.
 15              To deter the migration of children and families, the Final Rule allows for the
 16   detention of families, including minor children, together for the duration of their
 17   immigration proceedings. The Final Rule argues that family detention is important
 18   in part “due to the significant and ongoing influx of adults who have made the
 19   choice to enter the United States illegally with juveniles or make the dangerous
 20   overland journey to the border with juveniles, a practice that puts juveniles at
 21   significant risk of harm. The expectation that adults with juveniles will remain in
 22   the United States outside of immigration detention may incentivize these risky
 23   practices.”75 Pointing to the Defendants’ detention of families throughout their
 24   proceedings in 2014, the Final Rule argues that “[a]lthough it is difficult to
 25   definitely prove a causal link . . . , DHS’ assessment is that this change helped stem
 26
 27
      74
           See Dkt No. 625 at 36-41.
 28   75
           See Final Rule, supra n.4 at 44403-44404.
                                                   19
                                         BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 25 of 28 Page ID
                                #:33232


  1   the border crisis, as it correlated with a significant drop in family migration.”76 By
  2   embracing expanded family detention for purposes of deterring future migration,
  3   Defendants overlook and miscast the factors, including extreme violence, that are
  4   driving migration of children with or without their parents and families to the U.S.’
  5   Southern border.
  6         Many of the unaccompanied children Amici serve come from El Salvador,
  7   Guatemala, and Honduras. These countries are currently among the most
  8   dangerous in the world, and children are particularly frequently targeted for
  9   violence, sexual abuse, extortion, forced recruitment by gangs and narco-traffickers,
 10   and human trafficking.77 Sexual and gender-based violence against women,
 11   children and LGBTI individuals is pervasive, and gangs frequently use such
 12   violence as a means of controlling territories or ensuring compliance with the
 13   gang’s demands.78
 14         While the Final Rule frames migration as a choice, the reality is that many
 15   children and families in the region are forced from their homes, communities, and
 16   countries in search of protection that their own governments are either unable or
 17   unwilling to provide. High impunity rates for crimes and corruption leave many
 18   children and families without a means of securing safety within their countries of
 19   origin. In the face of prevailing conditions, the Defendants’ Final Rule retooling
 20
 21   76
         The Final Rule references a drop in family unit apprehensions at the Southwest
 22   Border from 68,445 in FY 2014 to 39,838 in FY 2015. See Final Rule supra n.4 at
 23   44405.
      77
         See UNHCR, Children on the Run: Unaccompanied Children Leaving Central
 24   American and Mexico and the Need for International Protection (2014),
 25   http://www.unhcr.org/56fc266f4.html.
      78
         Kids in Need of Defense & Human Rights Center Fray Matías de Córdova,
 26   Childhood Cut Short: Sexual and Gender-based Violence Against Central
 27   American Migrant and Refugee Children (June 2017), https://supportkind.org/wp-
      content/uploads/2017/06/Childhood-Cut-Short-KIND-SGBV-
 28   Report_June2017.pdf.
                                               20
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 26 of 28 Page ID
                                #:33233


  1   the FSA to justify prolonged detention of children is unlikely to effectively deter
  2   migration79 yet will make families increasingly vulnerable. It also may prove
  3   unlawful, as the Defendants’ previous attempt to detain mothers and children for
  4   the general purpose of deterring immigration was enjoined by a federal court.80
  5         Defendants state that “the primary objective of the rule is to implement the
  6   FSA in regulations, thereby terminating the FSA; it is not to utilize detention as a
  7   deterrent to migration.”81 However, Acting DHS Secretary McAleenan’s own
  8   statements introducing the Final Rule belie Defendants’ motivations: “By
  9   eliminating the incentive to make the journey to the United States as a family, the
 10   new rule will reduce the unprecedented volume of family units that has strained the
 11   already limited resources of our Department components.”82
 12         Rather than positing family detention as a deterrent to migration, the
 13   Defendants should re-double efforts to address the root causes of child and family
 14   migration from Central America and provide additional assistance to strengthen
 15
 16
      79
 17      Muzaffar Chishti and Sarah Pierce, Migration Policy Institute, Policy Beat,
      Trump Administration’s New Indefinite Family Detention Policy: Deterrence Not
 18   Guaranteed (Sept. 26, 2018) (“While both detention and prosecution have been
 19   used by past administrations with some success to deter unauthorized flows of
      economic migrants, there is scant evidence that these would achieve similar
 20   outcomes with respect to today’s arrivals of families and children from Central
 21   America, often driven by the desire to escape violence.”); Tom K. Wong, Center for
      American Progress, Do Family Separation and Detention Deter Immigration? (July
 22   24, 2018), https://www.americanprogress.org/issues/immigration/reports/.
      80
 23      RIL-R v. Johnson, 80 F. Supp. 3d 164 (D.D.C. 2015) (“Defendants have
      presented little empirical evidence, moreover, that their detention policy event
 24   achieves its only desired effect – i.e., that it actually deters potential immigrants
 25   from Central America.” at 189.).
      81
         See Final Rule supra n.4 at 44484.
 26   82
         DHS Acting Secretary of Homeland Security Kevin K. McAleenan on the DHS-
 27   HHS Federal Rule on Flores Agreement (August 21, 2019),
      https://www.dhs.gov/news/2019/08/21/acting-secretary-mcaleenan-dhs-hhs-federal-
 28   rule-flores-agreement.
                                               21
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 27 of 28 Page ID
                                #:33234


  1   protection systems in the region. The Central American Minors Program (CAM),83
  2   for example, enabled certain children to apply for protection in the United States
  3   while still in their countries of origin. Yet in 2017, the Government shuttered this
  4   small and narrowly tailored program, which allowed children to avoid having to
  5   undertake dangerous journeys—a concern the Final Rule purports to address.
  6   Defendants can better address the root causes of migration through support for
  7   asylum and other protection systems in the region, and programming and support to
  8   prevent and prosecute violence, and increase access to services for survivors.
  9                                      CONCLUSION
 10         The foregoing discussion highlights only selected examples of how the Final
 11   Rule fails to give effect to Settlement in a way that is consistent with other legal
 12   requirements. Because the Final Rule is inconsistent with the terms and principles
 13   of the Settlement, Amici respectfully ask the Court to maintain the Settlement in
 14   force and enjoin implementation of the Final Rule.
 15
 16
      Dated:       August 30, 2019                 GOODWIN PROCTER LLP
 17
 18
                                                   By: /s/ Natasha E. Daughtrey
 19                                                   Natasha E. Daughtrey
                                                      Goodwin Procter LLP
 20                                                   601 S. Figueroa St.
                                                      Los Angeles, CA 90017
 21
                                                       Attorney for Amici
 22
 23
 24
 25
 26
      83
 27     USCIS, In-Country Refugee/Parole Processing for Minors in Honduras, El
      Salvador and Guatemala (Central American Minors – CAM),
 28   https://www.uscis.gov/CAM.
                                               22
                                     BRIEF OF AMICI CURIAE
Case 2:85-cv-04544-DMG-AGR Document 662 Filed 09/04/19 Page 28 of 28 Page ID
                                #:33235


       Dated:    August 30, 2019                KIDS IN NEED OF DEFENSE
  2
  3                                             By:   I I""41n- ,. 1.bd.lL, P-
                                                      ~~                         ·.
  4                                                   Kids in Need of Defense (KIND)
                                                      1251 Ave. of the Americas ( c/o
   5                                                  Lowenstein Sandler LLP)
                                                      New York, NY I 0020
  6                                                   Tel: 862-926-2069
                                                      Fax: 202-824-0702
   7
                                                      Attorney for Amicus KIND
  8
  9
 10
 1I
 12
  13
  14
  15
  16
 17
 18
  19
 20
 2)
 22
 23
 24
 25
 26
 27
 28
                                              23
                                   BRIEF   or- AMICI CURIAE
